Case 8:21-cv-00064-KKM-TGW Document 61 Filed 09/01/21 Page 1 of 4 PageID 921



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

BING CHARLES W. KEARNEY, JR.
and TONYA KEARNEY,

       Plaintiffs,

v.                                                      Case No. 8:21-cv-64-KKM-TGW

VALLEY NATIONAL BANK, a
national banking association, as successor
by merger to USAMERIBANK, a Florida
corporation,

      Defendant.
____________________________________/

                                          ORDER

       Plaintiffs bring two negligence claims regarding Defendant’s preselection of an

account as a joint tenancy instead of as a tenancy by entireties, which thereby enabled

creditors to garnish the funds in the account. (Doc. 1.) Plaintiffs argue that Defendant, a

bank, violated a duty of care by failing to follow Plaintiffs’ instructions and for failing to

train its employees as to the differences between different kinds of account ownership. (Id.)

Defendant moves to dismiss arguing that it did not owe a duty of care under either claim.

(Doc. 7.) The Magistrate Judge issued a report recommending that the Court grant the

motion. (Doc. 53.) Specifically, the Magistrate Judge recommends that this Court dismiss

the whole complaint as an impermissible shotgun pleading but grant leave to file an
Case 8:21-cv-00064-KKM-TGW Document 61 Filed 09/01/21 Page 2 of 4 PageID 922




amended complaint only as to Count II, Plaintiffs’ claim that Defendant was negligent in

pre-selecting the wrong kind of account ownership. Count I, the Magistrate recommends,

fails to state a claim upon which relief can be granted because banks owe no duty to deposit-

account customers to train employees and advise customers of the different kinds of

account ownership. Both Plaintiffs and Defendant objected to the recommendation, but

conducting a de novo review, the Court agrees with the Magistrate Judge’s report and

recommendation and overrules the objections.

         After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a magistrate judge’s Report

and Recommendation. 28 U.S.C. § 636(b)(1). If a party files a timely and specific objection

to a finding of fact by the magistrate judge, the district court must conduct a de novo review

with respect to that factual issue. Stokes v. Singletary, 952 F.2d 1567, 1576 (11th Cir.

1992). The district court reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Ashworth v. Glades Cnty. Bd. of Cnty. Comm’rs, 379 F. Supp. 3d 1244, 1246 (M.D. Fla.

2019).

         Plaintiffs object to the Magistrate Judge’s recommendation that Count I be

dismissed because they argue Valley National Bank owed a duty of care to train its

employees pertaining to the differences of kinds of accounts. (Doc. 57.) For its part,
Case 8:21-cv-00064-KKM-TGW Document 61 Filed 09/01/21 Page 3 of 4 PageID 923




Defendant objects to the Magistrate Judge’s recommendation that Count II survive to be

repleaded because Valley contends it owed no legal duty of care in an arms-length

transaction like this one. (Doc. 56.) The Court finds both objections unpersuasive.

       As to the bank’s alleged duty to train employees and advise customers about the

different kinds of account ownership, the Court agrees that such a duty would impose a

fiduciary duty to act for the benefit of the customers where one does not exist in Florida

law. See Wexler v. Rich, 80 So. 3d 1097, 1101 (Fla. 4th DCA 2012) (“The bank's

obligation is to clearly provide customers with the option of a tenancy by the entireties

account, not to assist them in making a considered choice.”). But the Court also agrees that

once the bank undertook the task of pre-selecting the check box after Plaintiffs indicated

their preferred kind of account, it had a duty to do so with reasonable care, i.e., by marking

a tenancy by the entirety selection as requested by the Plaintiffs. See Arbitrajes Financieros,

S.A. v. Bank of Am., N.A., 605 F. App’x 820, 823 (11th Cir. 2015) (“Under Florida law,

a bank does not have a fiduciary relationship with its standard deposit account customers,

but instead owes only a duty of ordinary care in arms-length transactions.”). The Court

agrees that it was reasonably foreseeable that a customer would sign on the mark indicated

by the bank employee presuming the employee had marked the line that represented the

choice of account conveyed by the customer. Thus, the Plaintiffs have stated a claim for

negligence in Count II, but not in Count I.
Case 8:21-cv-00064-KKM-TGW Document 61 Filed 09/01/21 Page 4 of 4 PageID 924




      Accordingly, the following is ORDERED:

         1. Plaintiffs’ Objection (Doc. 57) and Defendant’s Objection (Doc. 56) are

            OVERRULED. The Magistrate Judge’s Report and Recommendation

            (Doc. 53) is ADOPTED in full.

         2. Defendant’s Motion to Dismiss (Doc. 7) is GRANTED in part and

            DENIED in part.

         3. The Complaint is dismissed as it constitutes an impermissible shotgun

            pleading. See Weiland v. Palm Beach Cnty Sheriff’s Office, 792 F.3d 1313,

            1320–23 (11th Cir. 2015) (identifying one type of shotgun pleading as a

            complaint that “contains several counts, each one incorporating by reference

            the allegations of its predecessors”). Plaintiffs may file an amended complaint

            only containing Count II no later than September 16, 2021. Failure to file

            an amended complaint that complies with this order will result in this action

            being dismissed.

         ORDERED in Tampa, Florida, on September 1, 2021.
